Proceeding under article.78 of the CPLR to review a determination of the State Liquor' Authority which canceled petitioner’s special on-premises liquor license. Determination unanimously modified, on the law, to the extent of annulling such cancellation and substituting therefor a provision that petitioner’s license be suspended for 10 days; and as so modified determination confirmed, without costs or disbursements. In our opinion, upon the record before us, and in view of the nature of the violation and petitioner’s unblemished record, cancellation of petitioner’s license was so disproportionate to the offense committed by petitioner as to constitute an abuse of discretion, and the penalty should have been limited to the suspension as indicated herein. Concur — Eager, J. P., Capozzoli, Tilzer, Nunez and Steuer, JJ.